                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

FANTASIA TRADING, LLC D/B/A
ANKERDIRECT,
                   Plaintiff,
                                                      C.A. No. 20-1093-LPS
         v.
360 ELECTRICAL, LLC,
                   Defendant.


                   STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

respective counsel, that the above-captioned action against Defendant 360 Electrical, LLC, and

the counter claims against Fantasia Trading, LLC, shall be and hereby is dismissed with

prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rule of Civil Procedure and each

party shall bear its own attorney’s fees and costs.

 ASHBY & GEDDES                                   RICHARD, LAYTON & FINGER

 /s/ John G. Day                                  /s/ Kelly E. Farnan
 ____________________________                     ______________________________
 John G. Day (#2403)                              Kelly E. Farnan (#4395)
 Andrew C. Mayo (#5207)                           Valerie A. Caras (6608)
 500 Delaware Avenue, 8th Floor                   One Rodney Square
 P.O. Box 1150                                    920 N. King Street
 Wilmington, DE 19899                             Wilmington, DE 19801
 (302) 654-1888                                   (302) 651-7700
 jday@ashbygeddes.com                             farnan@rlf.com
 amayo@ashbygeddes.com                            caras@rlf.com

 Attorneys for Plaintiff                          Attorneys for Defendant

Dated: January 19, 2021




{01653528;v1 }                                1
